Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/23/2020, the amendment/reconsideration has been considered.  Claims 1-20 and 24-25 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue 1: The applicant argues with respect to independent claims such as claim 1 that the amended claims overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below. It is to be noted that Examiner’s rejection is based on her interpretation explained in the 112 rejection section below.
Issue 2: The applicant argues with respect to new claim 25 that the new claim overcome current rejection.
This argument is moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “arranging the first set of presentation frames and the second set of presentation frames in a sequence to form a chapter of the presentation.”  It is unclear how the first set of presentation frames can be arranged since the first set of presentation frames were already removed from the memory of the VR computer as recited in a preceding limitation. Applicant is required to clarify.  For the sake of the examination, Examiner assumes arranging the second set of presentation frame to form a chapter of the presentation.  Claims 2-20 and 24-25 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 8-11, 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al (US 2015/0258431) in view of Derenne et al (US 2015/0109442).
As to claim 1, Stafford discloses a method of producing a presentation within a three-dimentional virtual environment generated by a virtual reality (VR) computer, comprising:
generating, by processing circuitry of the VR computer, a first set of presentation frames representing a first portion of a presentation in the virtual environment over a first time interval, and a second set of presentation frames representing a second portion of the presentation over a second time interval ([0216], “In an embodiment, the game processor 1710 receives image data used to display multiple images to identify changes in positions of fingers of a hand of the user 302. For example, the game processor 1710 identifies a first position of a finger from a first image and a second position of the
finger from a second image. The game processor 1710 identifies changes in positions of the finger as a change from the first position to the second position. The second position occurs in time after the first position occurs. It should be noted that the first and second images are captured by the same camera of the wearable device 126 or by multiple cameras of the wearable device 126”; [0250], “the HMD 2300 is tracked 2502 using image data obtained from captured video frames by the camera 2412. Additionally, it is shown that the hand-held controller 2206 is also be tracked 2504 using image data obtained from captured video frames by the camera 2412.”; [0069], “In an embodiment, a camera is programmed to capture an image of a wearable device at regular intervals. For example, a camera is coupled to a processor, e.g., a game processor, a processor of an HMD, etc., which sends a signal to the camera periodically via one or more communication devices. Upon receiving the signal, the camera captures an image of a wearable device.” [0250], “the HMD 2300 is tracked 2502 using image data obtained from captured video frames by the camera 2412. Additionally, it is shown that the hand-held controller 2206 is also be tracked 2504 using image data obtained from captured video frames by the camera 2412”; Here, the game console in combination with the camera is a VR computer, See also [0062]; [0249], and [0200] “In an embodiment, an item shown in an image is referred to herein as a virtual object”. Therefore,  the images obtained from video frames, containing items or called virtual objects are virtual presentation frames; wherein any two or more images captured in two consecutive periodic times are equivalent to a first set of presentation frames; and next two or more images are equivalent to a second set of presentation frames), 
each of the first set of presentation frames and the second set of presentation frames including a set of three-dimensional virtual objects, each of the set of three dimensional virtual objects of that presentation frame having a respective state ([0223], “the game processor 1710 determines to apply the position and/or orientation of both hands that are determined from the image data captured using the reference camera to further identify a state of a virtual object”; figure 22, “3D-View”; [0249]; [0200] “In an embodiment, an item shown in an image is referred to herein as a virtual object);
performing a first compression operation on the first set of presentation frames to produce first compressed presentation data ([0223], “the game processor 1710 determines to apply the position and/or orientation of both hands that are determined from the image data captured using the reference camera to further identify a state of a virtual object”; [0206]  the communication device 1714 of the HMD 1720 applies a wireless communication protocol to the wireless signal to extract identified data regarding a state of a virtual object from the wireless signals; see also [0201], wherein the state data such as position, color, texture, shade, texture, shade, visual effect, audio effect, etc. that were identified from the entire image data are a form of compressed presentation data), the first set of presentation frames being stored locally in a memory of the VR computer during the first operation ([0201] The game processor 1710 further identifies from a game memory device 1726 data regarding a state, e.g., position, color, texture, shade, visual effect, audio effect, sound, outline, boundary, shape, etc., of a virtual object to be displayed in a virtual environment corresponding to the position of an item” wherein said state of virtual objects are first compressed presentation data);
transferring the first compressed presentation data to a remote storage device remote from the VR computer ([0113], “A state of a Virtual environment that is displayed on a television 108 or on an HMD 310 is changed to correspond to the gesture and the change in the state is transferred from the game console 106 to the television 108 and/or to the HMD 310. A processor of the television 108 renders a virtual environment on a display screen of the television and/or a processor of the HMD 310 renders the virtual environment on a display screen of the HMD 310 based on the change in the game state.” [0206]  the communication device 1714 of the HMD 1720 applies a wireless communication protocol to the wireless signal to extract identified data regarding a state of a virtual object from the wireless signals); 
performing a second compression operation on the second set of presentation frames to produce second compressed data (see citations above, when the state is changed); and
transferring the second compressed presentation data to the remote storage device (see citation above, when the state is changed); and
arranging the first set of presentation frames and the second set of presentation frames in a sequence to form a chapter of the presentation (see 112 rejection and Examiner’s interpretation above.  See citation and Examiner’s explanation in rejection to limitation 1, wherein the next two or more consecutive set of images are arranged in a sequence to be considered to form a chapter of the presentation);
wherein generating the first set of presentation frames and the second set of presentation frames includes:
receiving gesture data representing a gesture made by a user, the gesture being configured to cause a three-dimensional virtual object of the set of three-dimensional virtual objects in the virtual environment to undergo a change from a first state to a second state (([0113], “A state of a Virtual environment that is displayed on a television 108 or on an HMD 310 is changed to correspond to the gesture and the change in the state is transferred from the game console 106 to the television 108 and/or to the HMD 310. A processor of the television 108 renders a virtual environment on a display screen of the television and/or a processor of the HMD 310 renders the virtual environment on a display screen of the HMD 310 based on the change in the game state”; [0114], “The gesture is used by the game processor of the processor of the HMD 310 to identify a state of a virtual object. The state of the virtual object is communicated from the game console 106 to the HMD 310 via a wired or a wireless medium. The state of the virtual object is used to change a change of the virtual object that is displayed on the HMD”), 
the first set of presentation frames including the three-dimensional virtual object in the first state and an avatar representing the user performing the gesture, the second set of presentation frames including the three-dimensional virtual object in the second state ([0062], “the user moves his/her hand to change a position and/or orientation of a virtual object in a virtual environment. To illustrate, the user makes a triggering gesture with his/her index finger to press a virtual trigger of a virtual gun in a game. As another illustration, the user makes a side hand motion by extending his/her fingers and moving his/her palm from right to left to push aside a virtual object”; [0249] “Continuing with the example of FIG. 24, the three dimensional interactive scene viewed in the HMD 2300 includes game play, such as the characters illustrated in the 3-D view, or another virtual environment. One character, e.g. Pl, etc., is controlled by the user 302 that is wearing the HMD2300. This example shows a basketball scene between two players, wherein the HMD user 302 is dunking a ball on another character in the 3-D view. The other character can be an AI (artificial intelligence) character of the game, or can be controlled by another player or players (Pn). User 302, who is wearing the HMD 2300, is shown moving about in a space of use, where the HMD 2300 moves around based on the user's head movements and body positions.”  Here, the character, e.g., PI, in the image, is an avatar), 
but does not expressly disclose removing the first set of presentation frames from the memory of the VR computer.  Derenne discloses a concept of remove an old set of presentation data from computer device 24 deletes the collected data 56 after it has been forwarded to the other system”).
Before the effective date of the invention, it would have been obvious for an ordinary skilled in the art to combine Stafford with Derenne.  The suggestion/motivation of the combination would have been to save space.
As to claim 11, see similar rejection to claim 1.
As to claim 20, see similar rejection to claim 1.
As to claim 8, Stafford-Derenne discloses the method as in claim 1, further comprising, after transferring the first compressed presentation data to the remote storage device remote from the VR computer; 
performing an editing operation on the first set of presentation frames to produce an edited first set of presentation frames (Stafford, [0250], “the HMD 2300 is tracked 2502 using image data obtained from captured video frames by the camera 2412. Additionally, it is shown that the hand-held controller 2206 is also be tracked 2504 using image data obtained from captured video frames by the camera 2412” wherein obtaining images from video frames is a type of editing operation);
performing a compression operation on the edited first set of presentation frames to produce edited first compressed presentation data, the edited first set of presentation frames being stored locally in a memory of the VR computer during the compression operation (see citation in rejection to claim 1, and citation in rejection to preceding limitation, wherein the image data that were obtained from the videos are based on to extract states);
transferring the edited first compressed presentation data to the remote storage device; and removing the first compressed presentation data from the remote storage device (see citation in rejection to claim 1). 
As to claim 18, see similar rejection to claim 8.
-Derenne discloses the method as in claim 1, wherein the state of a three-dimensional virtual object of a presentation frame of the first set of presentation frames includes a position of the three-dimensional virtual object within the virtual environment (Stafford, [0201] The game processor 1710 further identifies from a game memory device 1726 data regarding a state, e.g., position, color, texture, shade, visual effect, audio effect, sound, outline, boundary, shape, etc., of a virtual object to be displayed in a virtual environment corresponding to the position of an item:).
As to claim 19, see similar rejection to claim 9.
As to claim 10, Stafford-Derenne discloses the method as in claim 9, wherein the state of the three-dimensional virtual object further includes a size of the three-dimensional virtual object and a transparence of the virtual object (Stafford, [0201] The game processor 1710 further identifies from a game memory device 1726 data regarding a state, e.g., position, color, texture, shade, visual effect, audio effect, sound, outline, boundary, shape, etc., of a virtual object to be displayed in a virtual environment corresponding to the position of an item” wherein “outline, boundary, shape” in combination implies size and “shade” indicates transparance).
As to claim 24, Stafford-Derenne discloses the method as in claim 1, wherein each of the presentation frames of the first set of presentation frames including respective metadata, the metadata including a description of the respective state of each of the set of three-dimensional objects (Stafford, see citation in rejection to claim 1, images and the respective states, [0201] The game processor 1710 further identifies from a game memory device 1726 data regarding a state, e.g., position, color, texture, shade, visual effect, audio effect, sound, outline, boundary, shape, etc., of a virtual object to be displayed in a virtual environment corresponding to the position of an item).
10.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Derenne, as applied to claim 1 above, and further in view of Yang (US 2016/259557, submitted by IDS).
 Stafford-Derenne discloses the claimed invention substantially as discussed in claim 1, including retrieving the first compressed data and the second compressed data from the remote storage device (Stafford, [0206]  the communication device 1714 of the HMD 1720 applies a wireless communication protocol to the wireless signal to extract identified data regarding a state of a virtual object from the wireless signals; ([0201] The game processor 1710 further identifies from a game memory device 1726 data regarding a state, e.g., position, color, texture, shade, visual effect, audio effect, sound, outline, boundary, shape, etc., of a virtual object to be displayed in a virtual environment corresponding to the position of an item” wherein said state of virtual objects are first/second compressed presentation data); 
performing a decompression operation on the first compressed data and the second compressed data to produce different sets of presentation frames (Stafford, [0224], “Upon determining that the difference is greater than the pre-determined threshold, the game processor 1710 interpolates positions between the two consecutively-determined positions”); and 
generating the first portion and the second portion of the presentation in the virtual environment from the other sets of presentation frames (Stafford, [0229], also see citation in rejection to claim 1).
but does not expressly disclose that the other sets of presentation frames corresponding to the respective pre-compressed sets of presentation frames. Yang discloses that the data is swapped in (retrieved) from the external memory (storage) to the mobile device's (computer's) memory and decompressed in the mobile device's memory to presentation frames corresponding to pre-compressed presentation frames ([0075]; Figure 14, ref. signs S1460, S1470, S1480, S1420).
Before the effective date of the invention, it would have been obvious for an ordinary skilled in the art to combine Stafford-Derenne with Yang.  The suggestion/motivation of the combination would have been to resume pre-compression state (Yang, [0075]).
As to claim 12, see similar rejection to claim 2.
-Derenne-Yang discloses the method as in claim 2, wherein each of the set of three-dimensional virtual objects has a first state in the first set of presentation frames and has a second state in the second set of presentation frames (Stafford, see citation in rejection to claim 1); and
wherein generating the first portion and the second portion of the presentation in the virtual environment includes performing an interpolation operation on each of the three-dimensional virtual objects to produce a set of intermediate states between the first state and the second state of that three-dimensional virtual object (Stafford, [0224], “Upon determining that the difference is greater than the pre-determined threshold, the game processor 1710 interpolates positions between the two consecutively-determined positions.”).
As to claim 13, see similar rejection to claim 3.
11.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Derenne and Yang, as applied to claim 3 above, and further in view of Cooperman et al (US 20100216108))
As to claim 4, Stafford-Derenne with Yang discloses the claimed invention substantially as in claim 2, wherein each of the first set of presentation frames and the second set of presentation frames includes respective metadata (Stafford, [0193], header is metadata), but does not expressly disclose the metadata including sequencing information indicating a time within the presentation at which a portion of the presentation represented by that set of presentation frames is presented or wherein generating the first portion and the second portion of the presentation in the virtual environment includes: reading the sequencing information of the metadata; and arranging the first set of presentation frames and the second set of presentation frames in the presentation according to the sequencing information.
Cooperman discloses metadata including sequencing information indicating a time within a presentation at which a portion of the presentation represented by a  set of presentation frames is presented (Cooperman, figure 5); and 

Before the effective date of the invention, it would have been obvious for an ordinary skilled in the art to combine Stafford-Derenne-Yang with Cooperman.  The suggestion/motivation of the combination would have been to present frames in order.
	As to claim 14, see similar rejection to claim 4.
As to claim 5, Stafford-Derenne-Yang-Cooperman discloses the method as in claim 2, wherein each of the presentation frames of the first set of presentation frames includes respective metadata, the metadata including sequencing information within the first set of presentation frames (Cooperman, figure 5); and 
wherein generating the first portion and the second portion of the presentation in the virtual environment includes: reading the sequencing information of the metadata; and arranging the first set of presentation frames according to the sequencing information (Cooperman, figure 5; [0079]-[0080]).
	As to claim 15, see similar rejection to claim 5.
12.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Derenne, as applied to claim 1 above, and further in view of Kobayashi et al (US 2015/0062164).
As to claim 6, Stafford-Derenne discloses the method as in claim 1, wherein generating the first set of presentation frames includes:
generating a first presentation frame of the first set of presentation frames that includes a plurality of three-dimensional virtual objects, each of the plurality of three-dimensional virtual objects having a respective first state (Stafford, see citation in rejection to claim 1);

but does not expressly disclose removing, from the second presentation frame, at least one three-dimensional virtual object of the plurality of three-dimensional objects for which the second state matches the first state. Kobayashi discloses the concept of removing duplicate collected images ([0123]).
Before the effective date of the invention, it would have been obvious for an ordinary skilled in the art to combine Stafford-Derenne with Kobayashi.  The suggestion/motivation of the combination would have been to save space.
As to claim 16, see similar rejection to claim 6.
13.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford-Derenne, as applied to claim 1 above, and further in view of Chai (US 2015/0066880).
As to claim 7, Stafford-Derenne discloses the claimed invention substantially but does not expressly disclose: 
transmitting a request to the mobile device for an amount of memory available for performing compression operations; receiving a message from the mobile device indicating an amount of memory available for performing the compression operations; and producing the first set of presentation frames based on the memory available for performing compression operations. Chai discloses a concept of querying and receiving/ascertaining the available memory resources for compression ([0011]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Stafford-Derenne with Chai.  The suggestion/motivation of the combination would have been to ascertaining available memory to set compression ratio (Chai, [0011]).
As to claim 17, see similar rejection to claim 7.
14.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford-Derenne as applied to claim 1, and further in view of Kauffmann et al (US 2015/0277570).
As to claim 25, Stafford-Derenne discloses the claimed invention substantially as discussed in claim 1, including receiving second gesture data representing a second gesture from the user (see citation in rejection to claim 1, wherein the gesture data are continued to be captured), but does not expressly disclose in response to receiving the second gesture data, playing back the chapter.  Kauffmann discloses a concept to playback a chapter in response to receiving a second gesture data ([0035]).
	Before the effective filing date of the invention, it would have been obvious for an ordinary ski8lled in the art to combine Stafford-Derenne with Kauffmann.  The suggestion/motivation of the combination would have been to operate according to the user’s commands (Kauffmann, [0035]).
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449